—Judgment, Supreme Court, Bronx County (Robert G. Seewald, J., and a jury), rendered December 21, 1990, convicting defendant of burglary in the third degree, and sentencing him to a term of 2Vz to 5 years, unanimously affirmed.
The proof of defendant’s guilt was overwhelming. Defendant admitted that he crawled under a security gate to enter the looted store in which he was found hiding with a bag of merchandise. The jury was well within its province to reject defendant’s claim that he entered the premises, a converted theater, to inquire whether "anyone” needed assistance, and remained to perform a "rap” song on the stage in the store’s darkened storage area.
Defendant’s objections to the court’s charge and the prosecutor’s summation are unpreserved. Were we to review, we would find the claims would not warrant reversal. Concur— Carro, J. P., Rosenberger, Ellerin and Asch, JJ.